DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Danny Mansour on May 9, 2022.

The application has been amended as follows: 

Amend claim 1, line 14 as follows:
“…a portion of the first flow path [[if]] is formed by…”

Amend claim 1, the last three lines of the claim as follows:
“and wherein when the collapsible valve is in an open state, the second flow path is fluidly connected to the first flow pathsuch that the first inlet port, the second inlet port, and the outlet port are fluidly coupled.

Amend claim 15, line 4 as follows:
“a collapsible valve disposed longitudinally and entirely within the housing…”
Allowable Subject Matter
	Claims1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:  The claims in this application are allowed because the prior art of record fails to disclose either singly or in combination the claimed self-flushing connector.  
	The closest prior art of record is Chelak (US 20160325085) and Guala (US 20180021502).  
Regarding independent claims 1, 8, and 15, Chelak fails to teach among all the limitations or render obvious wherein when the collapsible valve is in an open state, the second flow path is fluidly connected to the first flow path such that the first inlet port, the second inlet port, and the outlet port are fluidly coupled, in combination with the total structure and function as claimed.  Instead, Chelak teaches that when the collapsible valve is in the open position (fig. 2B), the valve deforms in a way which blocks the first inlet port (120 in fig. 2B).  Additionally, as the device of Chelak is intended for both administering a fluid to a patient (in fig. 2a when the valve is in a closed position, a fluid can flow from port 120 to the outlet port 130) and sampling a fluid from a patient (paragraph 52 discloses sampling a fluid using medical implement 160).  For these reasons, PHOSITA would have no motivation to modify Chelak to have the first inlet port, second inlet port, and outlet be fluidically coupled when the valve is in an open position.
Further regarding claim 15, Guala fails to teach among all the limitations or render obvious a collapsible valve disposed entirely within the housing cavity, in combination with the total structure and function as claimed.  Instead, Guala teaches a housing (body 1 having flange 7 in fig. 4) having a housing cavity (flange 7 is shown to receive a portion of valve 9 so that it would necessarily have a cavity).  However, as only a portion of the valve is shown to be extending longitudinally within the cavity, Guala fails to teach that the valve is entirely within the housing cavity nor would a PHOSITA be motivated to modify the connector of Guala to arrive to the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783